Case 1:18-cv-02782-TWP-MPB Document 115 Filed 05/28/21 Page 1 of 9 PageID #: 2163




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  LEGEND'S CREEK HOMEOWNERS                            )
  ASSOCIATION, INC.,                                   )
                                                       )
                              Plaintiff,               )
                                                       )
  v.                                                   )    Case No. 1:18-cv-02782-TWP-MPB
                                                       )
  THE TRAVELERS INDEMNITY COMPANY                      )
  OF AMERICA,                                          )
                                                       )
                              Defendant.               )

            ENTRY ON PLAINTIFF'S MOTION FOR RELIEF FROM JUDGMENT

         This matter is before the Court on a Motion for Relief from Judgment filed pursuant to

  Federal Rule of Civil Procedure 60(b) by Plaintiff Legend's Creek Homeowners Association, Inc.

  ("Legend's Creek") (Filing No. 92). Legend's Creek contends that the Court "should set aside,

  amend, or clarify" its summary judgment order "to the extent that it could be interpreted to cancel

  the appraisal award." (See Filing No. 93 at 3.) For the following reasons, the Court denies the

  Motion.

                                       I.     BACKGROUND

         The facts of this case are set forth in detail in the summary judgment entry, (Filing No.

  108), and are only summarized in this Entry. After an insurance coverage dispute, Legend's Creek

  sued its insurer, Defendant Travelers Indemnity Company of America ("Travelers"), for breach of

  contract and bad faith (see Filing No. 35 at 3-5). Concerning its breach of contract claim, Legend's

  Creek contends that Travelers should have replaced siding for the entirety of several condominium

  buildings it owned—despite only one side on each of the buildings suffering damage—so that it
Case 1:18-cv-02782-TWP-MPB Document 115 Filed 05/28/21 Page 2 of 9 PageID #: 2164




  "would have [ ] matching siding." Id. at 3. Legend's Creek contends that Travelers acted in bad

  faith when it "knew that the siding was discontinued and could not be matched." Id. at 4.

         During the pendency of the case, the parties disputed whether the affected side of the

  buildings could be replaced with siding that is a reasonable match to the other three sides of the

  four buildings and whether such a “matching” replacement is even required under the

  condominium insurance policy (the "Policy"). Fifteen months after filing suit, Legend’s Creek

  requested an order requiring the parties to complete the appraisal process pursuant to the Policy.

  (Filing No. 58.) Travelers opposed the appraisal process arguing the request was procedurally

  defective because Legend’s Creek had waived the right to appraisal by filing this lawsuit and

  actively litigating it for fifteen months before demanding appraisal; the appraisal is subject to the

  Policy’s two year statute of limitation provision; and "matching" is a coverage issue that is not

  subject to appraisal. (Filing No. 61.)

         After considering the parties' positions, the Magistrate Judge ordered the parties to begin

  the appraisal process as outlined in the Policy. (Filing No. 81 at 6.) The Order stated that "the

  appraisal can be used . . . as part of the discovery process" and that it "could help in the fact-

  finding, and hopefully settlement discussions, while preserving any legal arguments, coverage or

  otherwise, that Travelers believes precludes its liability." Id. at 3, 4. The Magistrate Judge

  clarified, in his conclusion "regarding the appraisal has no outcome on" any analysis concerning

  "Travelers' pending summary judgment [arguing] that Legend's breach of contract count is barred

  by the Policy's two-year statute of limitation for a legal action." Id. at 5. The Order further noted

  that "[t]o conclude that Legend's may exercise its contractual appraisal right is not to endorse its

  theory of its entitlement to a larger recovery; nor does it preemptively endorse the appraiser's fact-




                                                    2
Case 1:18-cv-02782-TWP-MPB Document 115 Filed 05/28/21 Page 3 of 9 PageID #: 2165




  finding as binding notwithstanding any legal defenses Travelers may assert." Id. at 6. In granting

  the appraisal request, the Order specifically stated:

           Travelers’ Policy provides the insurer the right to retain its right to deny the claim.
           “In other words, the policy expressly contemplates that the insurer may deny
           coverage and assert defenses—including that [the Policy’s coverage does not
           extend to matching replacement siding with existing siding]—after an appraisal
           has taken place to determine the amount of loss.” Id. (emphasis in original). To
           conclude that Legend’s may exercise its contractual appraisal right is not to
           endorse its theory of its entitlement to a larger recovery; nor does it preemptively
           endorse the appraiser’s fact-finding as binding notwithstanding any legal defenses
           Travelers may assert.

  Id. at 5-6.

          The completed appraisal determined that Travelers owed "$257,256.47 for the additional

  actual cash value owed for covered damage". (Filing No. 92-1 at 1; see also Filing No. 92-2 at 1-

  5.) Travelers issued payment on October 1, 2020, for this amount (see Filing No. 92-3 at 1-2) but

  noted that it:

          is issuing this Payment subject to the two motions currently pending before the
          Court in the above-referenced matter: (1) Defendant 's Motion for Summary
          Judgment (Dkt. Nos. 71, 72, 82); and (2) Travelers ' Objection to Order on
          Plaintiffs' Motion to Order Parties to Appraisal (Dkt. Nos. 83, 85). Should the Court
          grant either, or both, motion(s), Travelers reserves the right to seek full repayment
          of the Payment.

  (Filing No. 92-4 at 1).

          A few days later, on October 6, 2020, the Court—as eluded to above as a possibility—

  entered summary judgment in favor of Travelers and granted Travelers' objection to the Magistrate

  Judge's entry ordering the appraisal. (Filing No. 108 at 19-20.) That afternoon, with both motions

  determined in its favor, Travelers stopped payment on its October 1, 2020, check (see Filing No.

  92-6). On November 3, 2020, Legend's Creek filed the instant Motion seeking relief from the

  judgment under Rule 60(b)(5) and Rule 60(b)(6).




                                                     3
Case 1:18-cv-02782-TWP-MPB Document 115 Filed 05/28/21 Page 4 of 9 PageID #: 2166




                                      II.      LEGAL STANDARD

         Rule 60(b) provides that:

         On motion and just terms, the court may relieve a party or its legal representative
         from a final judgment, order, or proceeding for the following reasons:

                                                    ***

                  (5) the judgment has been satisfied, released, or discharged; it is
                 based on an earlier judgment that has been reversed or vacated; or
                 applying it prospectively is no longer equitable; or

                 (6) any other reason that justifies relief.

  "Relief from a judgment under Rule 60(b) is an extraordinary remedy and is granted only in

  exceptional circumstances." United States v. One 1979 Rolls-Royce Corniche Convertible, 770

  F.2d 713, 716 (7th Cir. 1985). A party requesting relief from a final judgment is required to make

  a strong showing under Rule 60(b) because of the "strong presumption against the reopening of

  final decisions." Connecticut Nat'l Mortg. Co. v. Brandstatter, 897 F.2d 883, 885 (7th Cir. 1990).

  In short, Rule 60(b) "establishes a high hurdle" to clear to reopen a final judgment. Jones v. Phipps,

  39 F.3d 158, 162 (7th Cir. 1994).

                                            III.   DISCUSSION

         Legend's Creek asks the Court to clarify "that that the appraisal award is valid and that

  Travelers owes it." (Filing No. 93 at 4.) It explains that the Court itself ordered the appraisal, and

  the "parties entered into appraisal knowing there was ongoing litigation". Id. Because "'a party

  who voluntarily submits to appraisal to determine the amount due under a[n] [] insurance policy

  is bound by the appraisal award, absent exceptional circumstances,'" id. at 6 (quoting FDL, Inc. v.

  Cincinnati Ins. Co., 135 F.3d 503, 505 (7th Cir. 1998)), Legend's Creek argues that the Court

  should clarify that Travelers cannot now rescind payment because of the summary judgment order.

  It points out that the summary judgment order "did not address either the issue of appraisal or the



                                                     4
Case 1:18-cv-02782-TWP-MPB Document 115 Filed 05/28/21 Page 5 of 9 PageID #: 2167




  merits of Legend's claim", id. at 7. Moreover, both parties "spent substantial resources" on the

  appraisal and entered into it "without any conditions other than those stated in the policy." Id.

  Because it "was unfair and inequitable of Travelers to stop payment on the appraisal award check,"

  the Court should clarify that "the appraisal award is still valid." Id.

         In response, Travelers argues that Legend's Creek fails to meet the "steep burden" of Rule

  60(b), mischaracterizes a prior entry "as fully in effect," and disregards that the "Court halted the

  appraisal process." (Filing No. 101 at 1.) Moreover, Legend's Creek "ignores the fact that

  Travelers objected to the appraisal process all along and reserved its right to withdraw from the

  appraisal process" pending the resolution of its motion objecting to the Court's order of appraisal.

  Id. Travelers contends that neither Rule 60(b)(5) nor 60(b)(6) can provide relief. First, "Rule

  60(b)(5) relief typically is limited to cases dealing with injunctions and consent decrees because

  of their prospective nature." Id. at 5 (citing Cincinnati Ins. Co. v. Flanders Elec. Motor Serv., Inc.,

  131 F.3d 625, 630 (7th Cir. 1997)). Here, instead of seeking prospective relief, "Legend's Creek

  seeks payment based on an appraisal process that the Court correctly halted because the process

  should have never been permitted to begin in the first place." Id. at 6. In any event, "Travelers

  objected to the appraisal process" throughout and informed Legend's Creek that any payment "was

  subject to and contingent upon" resolution of several motions, which all ultimately favored

  Travelers. Id. This is a clear distinction from the case relied upon by Legend's Creek, where the

  parties "voluntarily submitted to the appraisal process." Id. (citing FDL, 135 F.3d at 505).

  Travelers asserts that while both parties spent significant sums on the process, Legend's Creek "has

  only itself to blame" for not initiating an appraisal before filing suit. Id. In fact, Legend's Creek

  only sought an appraisal process after "forcing Travelers to incur fifteen (15) months of litigation

  fees and expenses" and on the "eve of summary judgment briefing". Id. Additionally, an appraisal




                                                    5
Case 1:18-cv-02782-TWP-MPB Document 115 Filed 05/28/21 Page 6 of 9 PageID #: 2168




  award "always is subject to a determination of whether the damages in the Award are covered by

  the relevant insurance policy. Id. at 7 (citing Villas at Winding Ridge v. State Farm Fire & Cas.

  Ins. Co., No. 1:16-CV-03301-TWP-MJD, 2019 WL 1434220, at *7 (S.D. Ind. Mar. 29, 2019),

  aff'd sub nom. Villas at Winding Ridge v. State Farm Fire & Cas. Co., 942 F.3d 824 (7th Cir.

  2019)) (emphasis in original).

         As for Rule 60(b)(6), Travelers maintains that relief is due under that subsection only "upon

  a showing of 'extraordinary circumstances justifying the reopening of a final judgment.'" Id. at 8

  (quoting Arrieta v. Battaglia, 461 F.3d 861, 865 (7th Cir. 2006)). These circumstances include

  "the risk of injustice and 'the risk of undermining the public's confidence in the judicial process.'"

  Id. (quoting Buck v. Davis, 137 S. Ct. 759, 778 (2017)). Travelers argues these conditions are

  absent here, especially when Legend's Creek "engaged in chicanery during the adjustment of the

  claim." Id. Travelers contends, "Legend's Creek's untimely appraisal demand cannot have a life

  of its own and exist independently of the untimely lawsuit in which the Motion was brought." Id.

  Any holding contrary would "allow a policyholder to bring a legal action to compel an appraisal

  years after the policyholder's right to bring a legal action for breach of the policy had expired." Id.

  at 9. "Again," Travelers concludes, "this all could have been avoided had Legend's Creek" acted

  as "a rational policyholder" instead of litigating a case for fifteen months before seeking appraisal.

  Id.

         In reply, Legend's Creek maintains that the plain language of the insurance policy makes

  clear that the appraisal award is "binding." (Filing No. 104 at 1.) Legend's Creek reiterates that a

  party who voluntarily submits to appraisal to determine the amount due under an insurance policy

  is bound by the appraisal award, absent exceptional circumstances. Though Travelers "goes to

  great lengths" to obscure the "simple terms of its own policy," it "agreed to the award" and now




                                                    6
Case 1:18-cv-02782-TWP-MPB Document 115 Filed 05/28/21 Page 7 of 9 PageID #: 2169




  merely attempts to "revive" an already-rejected argument. Id. In fact, because the process has

  been "completed," the Court need not adjudicate "whether the parties should engage in the

  appraisal process". Id. at 2. Indeed, no policy provisions permit Travelers "to avoid payment of a

  valid appraisal award," and the "policy and [the Magistrate Judge]'s order require Travelers pay

  the appraisal award." Id. Moreover, the Magistrate Judge determined that the appraisal request

  was timely because it was not a "legal action" subject to the policy's two-year limitations period.

  Id. Accordingly, "the appraisal award should be paid regardless of whether the award was issued

  after the time limitation for suit." Id. at 3. Here, "to obtain policy benefits all that was required

  was to submit an appraisal award"; permitting the summary judgment order to preclude payment

  "would be inequitable because the parties expended substantial resources in time and money, and

  Travelers agreed to the award." Id. at 4. Moreover, "Travelers waived that two-year period by

  agreeing to the award." Id.

         Considering the posture of the case, the Court agrees with Travelers that Legend's Creek

  has not shown, as demanded by Rule 60(b), any exceptional circumstances or grievous wrongs

  evoked by new and unforeseen conditions. See Ben Sager Chemicals International, Inc., v. E.

  Targosz & Co., 560 F.2d 805, 809 (7th Cir. 1977). The Court first notes that Travelers'

  participation in the appraisal was anything but voluntary—rather it was performed reluctantly

  pursuant to a court order. Legend's Creek largely disregards that (1) Travelers disputed the

  appraisal process the entire time (see Filing No. 83 (objecting to entry ordering appraisal); Filing

  No. 92-4 (noting that it issued appraisal payment "subject to the two motions currently pending

  before the Court")), and (2) the appraisal-ordering entry observed that the insurance policy

  "provides the insurer the right to retain its right to deny the claim" and that "[t]o conclude that

  Legend's [Creek] may exercise its contractual appraisal right is not to endorse its theory of its




                                                   7
Case 1:18-cv-02782-TWP-MPB Document 115 Filed 05/28/21 Page 8 of 9 PageID #: 2170




  entitlement to a larger recovery; nor does it preemptively endorse the appraiser's fact-finding as

  binding notwithstanding any legal defenses Travelers may assert."1 (Filing No. 81 at 5-6.)

           Legend's Creek cannot meet its burden under Rule 60(b)(5)—requiring "that the judgment

  be no longer equitable and prospective in application," Cincinnati Ins. Co. v. Flanders Elec. Motor

  Serv., Inc., 131 F.3d 625, 630 (7th Cir. 1997) (quotations removed)—because the Court's judgment

  was not directed at some future event, see id. at 631 (finding Rule 60(b)(5) inapplicable when

  "[t]he contractual interpretation was not a judgment compelling either party to perform a future

  act or ordering either party not to perform a future act"). And Legend's Creek cannot meet its

  burden under Rule 60(b)(6)—requiring "a showing of extraordinary circumstances justifying the

  reopening of a final judgment," Arrieta v. Battaglia, 461 F.3d 861, 865 (7th Cir. 2006) (quotations

  omitted)—when the appraisal was merely ordered so that it could "be used . . . as part of the

  discovery process" and "could help in the fact-finding, and hopefully settlement discussions, while

  preserving any legal arguments, coverage or otherwise, that Travelers believes precludes its

  liability." (Filing No. 81 at 3, 4). As the Court previously stated in its entry on Legend's Creek's

  Motion to Amend or Alter Judgment,

           The Court's summary judgment entry determined that because it granted Travelers'
           Motion for Summary Judgment, "there is no need to continue the process of
           appraisal." ([Filing No. 108 at 20].) . . . The Court does not now deviate from this
           conclusive statement and will not "affirm the validity of the appraisal award" and
           order that Travelers pay it (see Filing No. 91 at 12).

  (Filing No. 107 at 12-13.) The Court again declines the invitation to diverge from this

  determination.




  1
   Indeed, Legend's Creek inaccurately argues that the entry held the opposite, maintaining that "the Magistrate Judge
  ordered the parties to engage in appraisal without any restrictions and to do so according to the policy terms." (Filing
  No. 93 at 2 (emphasis added).)


                                                             8
Case 1:18-cv-02782-TWP-MPB Document 115 Filed 05/28/21 Page 9 of 9 PageID #: 2171




                                      IV.    CONCLUSION

         While providing relief under Rule 60(b) is within the Court's discretion, "[r]elief from a

  judgment under Rule 60(b) is an extraordinary remedy and is granted only in exceptional

  circumstances," One 1979 Rolls-Royce Corniche Convertible, 770 F.2d at 716, and the party

  requesting relief from a final judgment is required to make a strong showing under Rule 60(b)

  because of the "strong presumption against the reopening of final decisions." Brandstatter, 897

  F.2d at 885. For the reasons discussed above, the Court determines that Legend's Creek has not

  made a strong showing and DENIES the Motion for Relief from Judgment (Filing No. 92).

         SO ORDERED.

  Date: 5/28/2021

  DISTRIBUTION:

  David E. Miller
  SAEED & LITTLE LLP
  david@sllawfirm.com

  William David Beyers
  BUCHANAN & BRUGGENSCHMIDT, P.C.
  bbeyers@bbinlaw.com

  Eric C. McNamar
  LEWIS WAGNER LLP
  emcnamar@lewiswagner.com

  Matthew S. Ponzi
  FORAN GLENNON PALANDECH & PONZI, PC
  mponzi@fgppr.com

  John Carl Trimble
  LEWIS WAGNER LLP
  jtrimble@lewiswagner.com




                                                 9
